           Case 8:20-cv-01028-PX Document 157 Filed 09/08/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND

KEITH SETH, et al.,                     )
                                        )
       Plaintiffs,                      )
                                        )
v.                                      )
                                        ) Case No. 8:20-cv-01028-PX
MARY LOU MCDONOUGH,                     )
In her official capacity as Director of )
the Prince George’s County Department )
of Corrections,                         )
                                        )
       Defendant.                       )
                                        )
  DIRECTOR MARY LOU MCDONOUGH’S RESPONSE PLAINTIFFS’
 MARIO BURCH’S AND JOHN DOE NO. 3’S MOTION PURSUANT TO
                FEDERAL RULES OF CIVIL PROCEDURE 21

      Pursuant to Federal Rules of Civil Procedure 7(b) and 41(a)(2) and the United

States District Court Local Rule 105.2, Defendant MARY LOU MCDONOUGH

(“Director McDonough”), in her official capacity as Director of the Prince George’s

County Department of Corrections (“PGCDOC”), hereby responds to Plaintiffs’

Motion Pursuant to Federal Rules of Civil Procedure 21 [ECF 145] and moves that

the dismissal of Plaintiffs Mario Burch and John Doe No. 3 be granted with

prejudice, pursuant to Federal Rule 41(a)(2). As grounds for and in support of this

Motion, Director McDonough submits her Memorandum of Law in Support of the

Response to Plaintiffs’ Motion Pursuant to Federal Rule 21 and further states as

follows:
           Case 8:20-cv-01028-PX Document 157 Filed 09/08/20 Page 2 of 3



      1.       Federal Rule of Civil Procedure 21 is not applicable.

      2.       Dismissal with prejudice pursuant to Federal Rule of Civil Procedure

41(a)(2) is appropriate and warranted.

      3.       Plaintiffs Mario Burch’s and John Doe’s No. 3’s claims are moot and

warrant dismissal with prejudice.

      WHEREFORE, PREMISES CONSIDERED, Director                         McDonough

respectfully requests that this Court issue an Order dismissing with prejudice

Plaintiffs Mario Burch and John Doe No. 3 as parties to this action.

Date: September 8, 2020.

                                  Respectfully submitted,

                                  RHONDA L. WEAVER
                                  COUNTY ATTORNEY

                                  ANDREW J. MURRAY
                                  DEPUTY COUNTY ATTORNEY

                                  /s/ Ann E. Koshy

                                  Shelley Lynn Johnson, Fed. Id. 15853
                                  Ann Elizabeth Koshy, Fed. Id. 19333
                                  PRINCE GEORGE’S COUNTY OFFICE OF LAW
                                  Wayne K. Curry Administration Building
                                  1301 McCormick Drive
                                  Suite 4100
                                  Largo, Maryland 20774
                                  Telephone: (301) 952-5225
                                  Facsimile: (301) 952-3071
                                  ajmurray@co.pg.md.us
                                  sljohnson@co.pg.md.us
                                  aekoshy@co.pg.md.us
                                           2
        Case 8:20-cv-01028-PX Document 157 Filed 09/08/20 Page 3 of 3




                                 William R. Lunsford (pro hac vice)
                                 Stephen C. Rogers (pro hac vice)
                                 Kenneth S. Steely (pro hac vice)
                                 MAYNARD, COOPER & GALE, PC
                                 655 Gallatin Street
                                 Huntsville, AL 35801
                                 Telephone: (256) 512-5710
                                 Facsimile: (256) 512-0119
                                 blunsford@maynardcooper.com
                                 srogers@maynardcooper.com
                                 ksteely@maynardcooper.com


                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing has been served upon all attorneys
of record in this matter, including without limitation the following, by the Court’s
CM/ECF system on this 8th day of September, 2020:


 Cadene Russell Brooks                        Katherine Chamblee Ryan
 Edward Henderson Williams, II                Olevia Boykin
 WILMER CUTLER PICKERING                      Ryan Downer
 HALE AND DORR LLP                            Elizabeth Ann Rossi
 1875 Pennsylvania Avenue NW                  CIVIL RIGHTS CORPS
 Washington, DC 20006                         1601 Connecticut Avenue
 Telephone: (202) 663-6115                    Suite 800
 cadene.brooks@wilmerhale.com                 Washington, DC 20009
 ed.williams@wilmerhale.com                   Telephone: (610) 931-7715
                                              Facsimile: (202) 605-8030
                                              katie@civilrightscorps.org
                                              olevia@civilrightscorps.org
                                              ryan@civilrightscorps.org
                                              elizabeth@civilrightscorps.org


                                       /s/ Ann E. Koshy
                                       Of Counsel


                                          3
